         Case 1:18-cv-09352-SN Document 100-23 Filed 10/26/20 Page 1 of 4




NY_DOCS:615453.1 [99998.42025]
           Case 1:18-cv-09352-SN Document 100-23 Filed 10/26/20 Page 2 of 4




                     C~,.: ~tra~~
~f~1~1"~                               .~
(leeCa ~~f-C~~~~°
~ra~a.
 .~itcoinN~~.vYorkCr ~v
~ ~~ I~~~




     AUTOMATIC SPRINKLER                                                  ra ltr uE~~r IN~S
       SNUT OfF VALVE
               FEET                                                         CALL FIRE OR
      OPPOSITE THIS SIGN                                                 POLICE DEPARTMENT.



                             A




                                                                                 A
                                                                                •:}
                             ~ fir}             ~ ~   ~ ~~       ~                             )~"
                                           .~                        ~                               .~
                                                 ~r                                           ~k
                             ~'            ~

                                      ;~                     y
a                 Case 1:18-cv-09352-SN Document
                                        ;A       100-23 Filed 10/26/20 Page 3 of 4




     r:~~►                  '~

    ~
    4 .``'~_                *t




                                                       ,.,.s:~ -. -.
                                                                                                                       9




          '~,t~
            ~~~
             ll    r
                       /,

                                                                                        I                        ~ .
           ~,t                                                         t~,       --.~ ..~ ~.   '_ `'~ ~.~ _~
                                                                                  i~
    p~'.,;~,
    ;.~
                                                                                                     J fi&,,r~   p1        fa..
                                                                                                       f          f         ~y               e
                                                                                                                                             t a(
                                                                                                                                               P'
                                                              '.
                                                                             r




                                                                                                                                       ~ ~~'



                                                                                                                                           \ ~ ,




                                                                                                                                       f




                                                                                                                                  ~•

                                               jr
       ..        .~~~                                                                                    f   t

Case 1:18-cv-09352-SN Document 100-23 Filed 10/26/20 Page 4 of 4
                                                                                       ~ .:    ~~~
                             i                                            z
                                                                                        y
            Y-                                                        1




                                                                                                                 }


                 .
                 •                                        ~           j
                                                                      l
                                                          fb



                                                   f+..                          a'~




                                                               +. 7




                                                                              ., . .
                                                                                              -,
                                                                                               rr   _.




  ..                    ..r..x:~ . ..   ,.,.. _.
